 1   Aksana M. Coone, Esq. (SBN 190125)
     LAW OFFICES OF AKSANA M. COONE
 2   1801 Century Park East, Suite 2400
     Los Angeles, CA 90067
 3   Telephone: (310) 556-9650                                      JS-6
     Facsimile: (310) 954-9008
 4   Email: aksana@coonelaw.com
 5   Attorneys for Plaintiff,
     ISAAC MIZRAHI
 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11
     ISAAC MIZRAHI                            Case No.: 2:18−cv−09231 MWF (KSx)
12
                   Plaintiff,
13                                            ORDER GRANTING DISMISSAL
     Vs.                                      WITH PREJUDICE
14
     PRINCESS CRUISE LINES, LTD.,
15   DESTINATION SERVICES
     GREECE, DESTINATION
16   SERVICES, HOTELBEDS SPAIN,
     S.L.U. trading under the trademark
17   DESTINATION SERVICES,
     HOTELBEDS GROUP, S.L.U., and
18   DOES 1-10,
19                 Defendants.
20
     PRINCESS CRUISE LINES, LTD.,
21
                    Cross-Claimant,
22
     Vs.
23
     DESTINATION SERVICES
24   GREECE, DESTINATION
     SERVICES, HOTELBEDS SPAIN,
25   S.L.U. trading under the trademark
     DESTINATION SERVICES
26   HOTELBEDS GROUP, S.L.U., and
     ROES 1-10,                               Filed: 10/28/2018
27
                                              Judge: Hon. Michael W. Fitzgerald
                    Cross-Defendants.         Magistrate: Karen L. Stevenson
28
                                              1
                                 ORDER GRANTING DISMISSAL WITH    Case No.: 2:18-cv-09231
                                          PREJUDICE                        MWF (KSx)
 1

 2                                         ORDER
 3           Based on the parties’ Stipulation of Dismissal, it is hereby ORDERED
 4   that:
 5           1.    All claims and cross claims in the above-entitled action are
 6   dismissed in their entirety with prejudice; and
 7           2.    Each party is to bear its/his own fees and costs;
 8

 9   IT IS SO ORDERED.
10

11   Dated: March 30, 2020
12
                                      _____________________________________
                                      HONORABLE MICHAEL W. FITZGERALD
13                                    UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
                               [PROPOSED] ORDER GRANTING DISMISSAL     Case No.: 2:18-cv-09231
                                          WITH PREJUDICE                        MWF (KSx)
